DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moog (Tactical Fiber Optic Modems EuroCom D/1 and ITU Standards, 02/18).  Moog teaches a data center optical communications system (Page 2, Optical Fiber Implementation (NEW WAY)), comprising:
a transmitter (FOM) comprising a light source (Page 3, first paragraph), wherein the light source is configured to provide light;

a receiver (FOM) configured to receive light from the optical fiber, wherein the receiver includes a detector for detecting the light (part of each FOM), and
wherein the system has a power consumption of 15 W or less (page 3 under “General – Singlemode Fiber).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 2-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moog as applied to claim 1 above, and further in view of Nolan et al (WO 2018/160781 A1).
Moog teaches the data center optical communication system previously discussed.
Moog does not teach expressly any details of the optical fiber used in the system to connect the transmitter and receiver besides the properties listed in Moog.
Nolan teaches (Fig. 3A-B, 4A-B) an optical fiber comprising:
a core (152) and a cladding (154/154a-b, 155) surrounding the core and is structurally configured to limit dispersion at an absolute dispersion rate of less than 10 ps/nm/km (P0029, 0039) and induce attenuation at an attenuation rate of less than 0.17 dB/km (P0030, 0041);
wherein the core comprises silica glass (Table 1),
wherein the silica glass of the core is doped with K, Cl, F, or a combination thereof (P0023);
wherein the optical fiber comprises a step index profile (P0024);
wherein the optical fiber comprises a parabolic index profile (P0024);
wherein the cladding (154) comprises a first cladding portion (154a), a second cladding portion (154b), and a cladding ring (155) disposed between the first cladding portion and the second cladding portion (P0035);

wherein the core of the optical fiber comprises a relative refractive index A1 of from about -0.1 to about 0.2, where: A1 comprises (n1 - ns)/ns; n1 comprises a refractive index of the core; and ns comprises a refractive index of pure silica (P0025, 0036);
wherein the cladding of the optical fiber comprises a relative refractive index A2 of from about -0.4 to about -0.7, where: A2 comprises (n2 - ns)/ns; n2 comprises a refractive index of the cladding; and ns comprises a refractive index of pure silica (P0025);
wherein the cladding ring of the optical fiber comprises a relative refractive index A3 of from about -0.1 to about -0.5, where: A3 comprises(n3 - ns)/ns; n3 comprises a refractive index of the cladding ring; and ns comprises a refractive index of pure silica (P0036);
wherein the second cladding portion of the optical fiber comprises a relative refractive index A4 of from about -0.2 to about -0.6, where: A4 comprises(n4 - ns)/ns; n4 comprises a refractive index of the second cladding portion; and ns comprises a refractive index of pure silica (P0036)’
wherein the optical fiber comprises a cutoff wavelength of about 1200/1500 nm or less (P0027, 0038);
wherein the optical fiber comprises a mode field diameter of from about 7.5 or 9.5 µm to about 9.0 or 10.5 µm (P0027, 0038);
wherein the optical fiber comprises an effective area of from about 40 µm2 to about 55 µm2 or 70 µm2 to about 80 µm2 (P0028, 0039); and

Moog and Nolan are analogous art because they are from the same field of endeavor, optical fiber communications.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Moog to use the fiber taught by Nolan.
The motivation for doing so would have been to induce low absolute dispersion rates and a low attenuation rate of photons propagating the fiber (Nolan P0044).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883